UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4288


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE ANTONIO    HERRERA-CASTANEDA,     a/k/a   Antonio   Herrera
Castaneda,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00328-NCT-1)


Submitted:   October 24, 2013             Decided:   November 5, 2013


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Kyle P. Pousson, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jorge Antonio Herrera-Castaneda pled guilty, pursuant

to a written plea agreement, to illegal reentry by an aggravated

felon, in violation of 8 U.S.C. § 1326(a) & (b)(2) (2012).                                         The

district     court         sentenced          Herrera-Castaneda                to     twenty-four

months’     imprisonment,            a    term          at    the     top    of     his     properly

calculated    Sentencing          Guidelines             range.         On    appeal,       Herrera-

Castaneda     challenges          the      substantive               reasonableness         of     the

sentence,     contending         that         it    is        greater       than    necessary       to

accomplish the goals of 18 U.S.C. § 3553(a) (2006).                                       Finding no

reversible error, we affirm.

            We    review       Herrera-Castaneda’s                   sentence       for    abuse    of

discretion.        Gall v. United States, 552 U.S. 38, 51 (2007).

When   reviewing       a     sentence         for       substantive         reasonableness,         we

“examine[]       the    totality         of    the       circumstances,”            and,     if    the

sentence    is    within       the       properly            calculated      Guidelines       range,

apply a presumption on appeal that the sentence is substantively

reasonable.        United States v. Mendoza-Mendoza, 597 F.3d 212,

216-17 (4th Cir. 2010).                  Such a presumption is rebutted only if

the    defendant       shows     “that        the       sentence      is     unreasonable         when

measured    against        the    §      3553(a)         factors.”           United       States    v.

Montes-Pineda,         445 F.3d 375,       379       (4th    Cir.     2006)       (internal

quotation marks omitted).



                                                    2
           We conclude that Herrera-Castaneda’s twenty-four-month

within-Guidelines         sentence      is        substantively        reasonable,     as

Herrera-Castaneda fails to overcome the appellate presumption of

reasonableness        afforded    his      sentence.            The    district     court

considered      the   §   3553(a)    factors,          noting    Herrera-Castaneda’s

criminal past and lack of respect for the law as reflected in

his repeat illegal reentries into the United States.                          Moreover,

the court acknowledged the arguments Herrera-Castaneda made in

mitigation and considered Herrera-Castaneda’s particular needs

in crafting his sentence, recommending that he receive substance

abuse treatment.          In sum, we conclude that the district court

acted within its discretion by finding that Herrera-Castaneda’s

twenty-four-month         sentence   was         not   greater   than     necessary    to

accomplish the goals of 18 U.S.C. § 3553(a).

           Accordingly, we affirm the district court’s judgment.

We   dispense    with     oral   argument         because     the     facts   and   legal

contentions     are    adequately    presented           in   the     materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3